Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62143177 (filed 04/05/2015), and provisional application 62147243 (filed 04/14/2015).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 5, 10, 21, 25, 30, 31, 35 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, after careful review of applicant’s specification, the examiner cannot find support in the specification of the amended limitation “…[PUCCH resource blocks in a] time interval…”, as newly recited in claim 1 line 4, 5, and 9.  To be more specific, there is no mention in the specification of any time interval, let alone any PUCCH resource blocks in a time interval.  Clarification is respectfully requested.  Same or similar problem appears in claims 5, 10, 21, 25, 30, 31, 35 and 40 would also need clarification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 22, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2 line 12, the phrase “the at least one first CSI report comprise the plurality of CSI reports” is unclear and ambiguous.  For example, claim 1 lines 11 and 14 appears to recite that the plurality of CSI reports comprise the at least one first CSI report as well as the at least one second CSI report.  Hence, not only the phrase in claim 2 line 12 recites the opposite, it also ambiguously recites that the at least one first CSI report includes the at least one second CSI report in it.  Clarification is respectfully requested.  Same or similar problem appears in claims 22 and 32 would also need clarification.

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7-10, 21-22, 25, 27-32, 35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (WO 2013162247 A1, hereinafter Hwang; NOTE: corresponding U.S. publication US 20150110029 A1 is being used as translation version for rejection citation purposes), in view of Ekpenyong et al. (US 20160192388 A1, hereinafter Ekpenyong).

Regarding claim 1, Hwang teaches a method comprising (in general see fig. 7 and many of its corresponding paragraphs):
receiving parameters (e.g. receiving DCI) of a physical uplink control channel (PUCCH) of a cell, wherein the PUCCH comprises a first set of PUCCH resource blocks in a time interval and a second set of PUCCH resource blocks overlapping in time in the time interval with the first set of PUCCH resource blocks (see at least fig. 7 and para. 101-102, e.g. the PUCCHs and formats);
determining, by the wireless device and based on first signals received via a first plurality of cells, a plurality of channel state information (CSI) reports for transmission via the time interval (see at least para. 104-107; e.g. CSI reports comprising CSI report, CQI report, PMI report, RI report, etc.);
selecting, by the wireless device, the first set of PUCCH resource blocks for transmission of at least one first CSI report of the plurality of CSI reports; selecting, by the wireless device, the second set of PUCCH resource blocks for transmission of at least one second CSI report of the plurality of CSI reports (see at least para. 116-124 along with para. 103; e.g. resources for CSI reports);

Hwang differs from the claim, in that, it does not specifically disclose receiving, by a wireless device, at least one message comprising configuration parameters of a physical uplink control channel (PUCCH) of a cell, which is well known in the art and commonly used for optimize spectral efficiency.
Ekpenyong, for example, from the similar field of endeavor, teaches similar or known mechanism of receiving, by a wireless device, at least one message comprising configuration parameters of a physical uplink control channel (PUCCH) of a cell (see at least para. 72-73 along with para. 15-16, e.g. DCI on PDCCH and UCI on PUCCH), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Ekpenyong into the method of Hwang for optimize spectral efficiency.

Regarding claim 2, Hwang in view of Ekpenyong teaches the at least one first CSI report comprises the plurality of CSI reports.  (Hwang, see at least para. 116-124)

Regarding claim 5, Hwang in view of Ekpenyong teaches the first plurality of cells are configured to transmit one or more of the plurality of CSI reports in the time interval.  (Hwang, see at least para. 151-158)

Regarding claim 7, Hwang in view of Ekpenyong teaches the first plurality of cells are in a plurality of cells that are grouped into a plurality of PUCCH groups comprising: a primary PUCCH group comprising a primary cell with a primary PUCCH transmitted to a base station; and a secondary PUCCH group comprising a secondary cell with a secondary PUCCH transmitted to a base station.  (Hwang, see at least fig. 7; Ekpenyong, see at least claims 6-8)

Regarding claim 8, Hwang in view of Ekpenyong teaches the PUCCH is at least one of the primary PUCCH or the secondary PUCCH.  (Hwang, see at least fig. 7; Ekpenyong, see at least claims 6-8)

Regarding claim 9, Hwang in view of Ekpenyong teaches the first plurality of cells are in at least one of the primary PUCCH group or the secondary PUCCH group. (Hwang, see at least fig. 7; Ekpenyong, see at least claims 6-8)
Regarding claim 10, Hwang in view of Ekpenyong teaches determining, by the wireless device and based on second signals received via a second plurality of cells, a second plurality of CSI reports for transmission via a second time interval. (Hwang, see at least para. 111-113)

Regarding claims 21, 22, 25, 27, 28, 29, and 30, each of these claims is rejected for the same reasoning as each of claims 1, 2, 5, 7, 8, 9, and 10, respectively; except each of these claims is in apparatus claim format.
Hwang in view of Ekpenyong also teaches a same or similar apparatus with processors and memory (Hwang, see at least fig. 15), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 31, 32, 35, 37, 38, 39, and 40, each of these claims is rejected for the same reasoning as each of claims 1, 2, 5, 7, 8, 9, and 10, respectively; except each of these claims is in system claim format.
To be more specific, Hwang in view of Ekpenyong also teaches a same or similar system comprising wireless device and base station (Hwang, see at least fig. 15), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 3, 6, 23, 26, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Ekpenyong, as applied to claims 1, 21, and 31 above, and further in view of Seo et al. (WO 2013168969 A1, hereinafter Seo; NOTE: corresponding U.S. publication US 20150155928 A1 is being used as translation version for rejection citation purposes).

Regarding claim 3, Hwang in view of Ekpenyong teaches further comprising selecting the at least one first CSI report according to at least a CSI report priority (Hwang, see at least para. 115).
Hwang in view of Ekpenyong differs from the claim, in that, it does not specifically disclose priority that is based, at least in part, on a CSI process identification (ID), which is well known in the art and commonly used for effectively controlling collisions.
Seo, for example, from the similar field of endeavor, teaches similar or known mechanism of priority that is based, at least in part, on a CSI process identification (ID) (see at least para. 246-251, in particular, see para. 250, e.g. priority may be divided based on the ID of the process of transmitting each CSI), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Seo into the method of Hwang in view of Ekpenyong for effectively controlling collisions.

Regarding claim 6, Hwang in view of Ekpenyong and Seo teaches further comprising selecting the at least one first CSI report according to at least a CSI report priority that is based, at least in part, on a CSI subframe set number.  (Hwang, see at least para. 151; Seo, see at least para. 251, e.g. CSI subframe sets)

Regarding claims 23 and 26, each of these claims is rejected for the same reasoning as each of claims 3 and 6, respectively; except each of these claims is in apparatus claim format.

Regarding claims 33 and 36, each of these claims is rejected for the same reasoning as each of claims 3 and 6, respectively; except each of these claims is in system claim format.


Claims 4, 24, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Ekpenyong, as applied to claims 1, 21, and 31 above, and further in view of Sayana et al. (US 20130336214 A1, hereinafter Sayana)

Regarding claim 4, Hwang in view of Ekpenyong teaches all of the subject matters, except  the selecting the first set of PUCCH resource blocks, for transmission of the at least one first CSI report, is based on a number of resource blocks in the first set of PUCCH resource blocks and a size of the at least one first CSI report, which are well known in the art and commonly used for effectively controlling collisions.
Sayana, for example, from the similar field of endeavor, teaches similar or known mechanism such that the selecting the first set of PUCCH resource blocks, for transmission of the at least one first CSI report, is based on a number of resource blocks in the first set of PUCCH resource blocks and a size of the at least one first CSI report (see at least para. 169-173, in particular, see para. 171-172, e.g. prioritization of reports), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Sayana into the method of Hwang in view of Ekpenyong for effectively controlling collisions.

Regarding claim 24, this claim is rejected for the same reasoning as claim 4 except this claim is in apparatus claim format.

Regarding claim 34, this claim is rejected for the same reasoning as claim 4 except this claim is in system claim format.


Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered.  Regarding independent claims 1, 21, and 31, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465